Title: To Alexander Hamilton from Abishai Thomas, 6 December 1791
From: Thomas, Abishai
To: Hamilton, Alexander



Philad. 6th Decemr. 1791
Sir

In submitting the following facts and observations to your consideration perhaps I may have exceeded the bounds of propriety in obtruding any thing like an opinion on the subject, but I have been involuntarily drawn into the measure, I hope it is done with due deference and I rely on your candour for an extenuation of the fault.
On the subject of the claim of Wm Courtney esqre refer’d to you to report on I beg leave to observe, that by a resolution of Congress of the 3rd June 1784 it is recommended to the States individually “to grant such relief to their Citizens who have been injured as aforesaid” (which applies to Mr. Courtney’s case) “as they may think requisite and if it shall hereafter appear reasonable that the United States should make any allowance to any particular States who may be burthened much beyond others that the allowance ought to be determined by Congress.”
As Mr. Courtney made repeated applications to the Legislature of North Carolina without obtaining any redress it only remains with Congress to make him such compensation as shall appear just & reasonable.
The tract of Land on which the Troops of the Southern Army encamped after the defeat near Cambden in South Carolina which happened on the 16th August 1780, had been immediately preceding, purchased by Mr. Courtney for the sum of 4000 dollars. The Huts which were then made were continued to be occupied during the Autumn & ensuing Winter until the Month of February 1781 when they were evacuated on the approach of the British Army under command of Lord Cornwallis, the depredations committed during this period were immense, the Timber cut down together with the fencing appropriated for the purposes of Hutting & Fuel, rendered the plantation, (from being in a high state of improvement and cultivation) a perfect waste or common and I verily believe that one half the sum which Mr. Courtney gave for the Land &c. could not then have been obtained for it.
With regard to the damage Mr. Courtney sustained on his Lots in the Town of Hillsborough the enclosed Certificate which he has just sent to me, and which I had given to him when I acted as Quarter Master at that post, is something descriptive of it, but there being no valuation affixed it is difficult at this remote period to ascertain what would be an adequate compensation, however I consider that I am within the bounds of moderation when I say that the sum of 750 dollars would not then have been commensurate to the object of placing him in as eligible a situation in respect to his Town property as he was at the time of the arrival of the Army as aforesaid.
The resolution of Congress before alluded to expresses “That according to the Laws and usages of nations a State is not obliged to make compensation for damages done to its own Citizens by an Enemy, or Wantonly & unauthorized by its own Troops, yet humanity requires that some relief should be granted to persons who by such losses are reduced to indigence and want, and as the circumstances of such sufferers are best known to the States to which they belong” to them it is recommended as before mentioned.
Now sir as Mr. Courtney notwithstanding the “circumstances” of his sufferings were well known to the State, never could obtain any relief from it, I trust there is good ground to hope that the justice and “humanity” of the U.S. will be extended to him. I consider that his case does not altogether come within the meaning of that part of the foregoing resolution which says “wantonly and unauthorized by its own Troops.”
The encamping on his Land, making use of his Timber for Huts and fuel, Occupying his Town Lots for pasturage, Continental yards &c. were certainly “authorized” and necessary. Perhaps the burning of his fencing and the destruction of his buildings were not so. Be that as it may the suffering of an individual (whose fortune may not be considered large), to the amount of three thousand Dollars beyond his proportion for the common defence of the Union will certainly be considered an object worthy of deliberation.

A Thomas

